Citation Nr: 1733956	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for a left knee disability, manifested by chondromalacia patellae of the left knee with arthritis.


REPRESENTATION

Appellant represented by:	Nathan D. Brewer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in October 2010, a statement of the case (SOC) was issued in November 2012, and a substantive appeal was timely received in December 2012.

This issue was previously before the Board in June 2014, but was remanded for the provision of a Board hearing.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This issue was again before the Board in April 2016 when the Board remanded the appeal for further development.

After the issuance of the most recent supplemental statement of the case in September 2016, the Veteran submitted additional evidence in November 2016 without a waiver of initial agency of original jurisdiction (AOJ) waiver.  However, as the appeal is being remanded herein, such evidence will be considered on remand.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claim.

The Veteran was last provided a VA examination in conjunction with his service-connected left knee disability manifested by chondromalacia of the left knee with arthritis in July 2016 which is recent and contemporaneous in time.  Nonetheless, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the July 2016 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  Additionally, range of motion measurements for the right knee were not provided.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule a new examination to evaluate the severity of the service-connected left knee disability manifested by chondromalacia with arthritis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with this examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail.

The examiner must describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must test the range of motion of the Veteran's knees.  In order to comply with the Courts recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  IF the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to mere speculation, then the examiner must provide an explanation for why this is so.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2. After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an increased rating for a left knee disability.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




